Title: To Thomas Jefferson from John Brown Cutting, 21 July 1789
From: Cutting, John Brown
To: Jefferson, Thomas



My Dear sir
Bordeaux Tuesday July 21st 1789

Last thursday evening and during the whole of the next day this City was in a ferment. An uncertain account of the late commotions in Paris and Versailles occasion’d it. Fortunately a special courier sent hither by a Mr. Neriac one of the deputies for this place to the states general brought an authentic sketch of what had happen’d, otherwise the house and life of every suspected person in this city wou’d have been in jeopardy. By suspected I mean of views inimical to the rights of the people. This letter was printed and distributed, and its moderating efficacy was immediately manifest. The patriots of Paris it appear’d had overcome diciplin’d mercenaries and cut the throats of a few obnoxious chieftains. But even had the event of that conflict prov’d otherwise nothing cou’d daunt or diminish the spirit of all ranks of people here in support of the national assembly, nor suppress open demonstrations of its fervency. Yesterday I attended the Exchange. All pecuniary business was postponed, swallowed up, annihilated by political discussions. I never saw more lively zeal managed with more decorum. An eloquent Abbe mounted a kind of bureau (where assurance is generally done) which made a very feasable rostrum elevated above the level of our heads: and supported by half a dozen respectable merchants he proposed an address or remonstrance or both. This measure was then debated with animation by the whole mercantile body, the terms of it amended on motion, several additions to it made and the whole being read over was ultimately adopted with cordial unanimity. I understood that the purport of it was to thank Mr. Nerac and his brother deputies for the resolute patriotism which they had manifested, to instruct them to demand the recal of Mr. Necker and to insist on the impeachment and punishment of those ministers whose counsels have misguided the king, to persevere in reforming the constitution of the nation, and lastly to dispatch an early account of the answer given to these requisitions.—I forgot to mention that the courier who brought Mr. Neriac’s letter brought also a cockade from Paris composed of white, blue and pink-coloured ribbond, asserting it was the badge which the patriots of the metropolis now wore. In a very few hours it became hazardous to be seen without this cockade. The shop of every milliner was besieged. Instantly more than forty thousand cockades were assumed by man, woman and child, priest, peasant and prince. No person was permitted to  enter the comedy without one, no merchant the exchange, no mannay no nobleman any public walk. All the soldiers of the garrison stationd here were forward to wear them, nor were the officers backward. By the way the soldiers side with the citizens and are most cordial in all their measures. Their Colonel it is said for attempting to impose an oath on them implicitly to obey his commands narrowly escaped being thrown into the river. Being sent for by the Commandant of the Province he was reprimanded and convinced of the rashness of doing or saying aught offensive to the inflamed citizens of Bordeaux. Rumour says he has since presented a patriotic cockade to each soldier under his command.—But be this so or not, I have actually seen the soldiers of this garrison cockaded and with all their music intermingle with the citizens and assist in forming them into companies and drilling them. This new and pleasing spectacle I beheld yesterday afternoon. There was a spontaneous meeting of the patriotic in the public garden. I went, not without a cokade in my hat of suitable enormity and in virtue of this pasport got entrance with the throng about five o’clock. As soon as I entered I mounted the terrace and taking out my watch, number’d the men who pass’d in after me, by observing at different intervals of the same hour how many in the space of one minute entered. According to a calculation formed on this principle there entered above ten thousand able bodied men willing to bear arms. In the centre of this spacious garden there was reared a kind of pyramid form’d by erecting a few tall ladders endwise, a standard of white silk adorn’d with three flowers de leuce was planted on its summit and a black Ribband streaming over it, emblematic of dreadful resolution. The orators climb’d upon the stage and in loud ardent speeches announced the purposes of the meeting, one of which was to choose a committee consisting of a member from each parish to wait upon and consult with the ninety electors who had on a former occasion been appointed to nominate the deputies to the national assembly for Bordeaux. The objects of consultation to be the best mode of organizing and distributing the militia into regiments and officering and arming them, and in fine to deliberate upon and recommend the best measures to be adopted by the City in the present crisis of public affairs. Meanwhile these orators recommended it to their fellow citizens to embody themselves into companies by parishes. One company for each parish to be ready to act in case of sudden emergency. All these propositions were received with acclamations adopted with unanimity and executed  on the spot. Among the deputies chosen in this garden I was not displeased to observe that one parish selected a young officer of the regiment stationd here who it seems was born among them. It demonstrated that they had no distrust of his patriotism merely because his profession was military and his thankful acceptance of the honour confer’d was a proof that in learning the duties of a soldier he had not forgotten those of a citizen. The number of this civil and military committee was precisely thirteen. The business of the assembly being thus dispatch’d this great mass of people paraded in one solid column with drums beating and colours flying marshal’d by and intermingled with some sergeants and many soldiers of the garrison, through several of the principal streets, and about twilight seperated without committing depredation, offering insult or perpetrating any outrage whatsoever.
It is not difficult for you to conceive what a regale I have enjoyed. You will readily believe that I felt much interested in every thing that was passing. I am confident you find by experience that a citizen of america cannot behold with indifference—no nor without emotions of cordial sympathy—whole communities hitherto bowing under a government if not despotic yet strictly monarchical now agitated by that honest ardour for public freedom which when well directed leads to its establishment. I have seen and heard both in Paris and Bordeaux enough to convince me that the flame of liberty which is now kindled in France will consume every relic of feudal and papal tyranny that yet lingers within her confines together with the clumsy buttresses of unlimited prerogative: and that the genius of free government may spring like a phoenix from their ashes and permanently inhabit a new european edifice, a just, open, manly national constitution of sufficient stability to defy the tooth of time and mock the assaults of tyrants, is my most fervent ejaculation to heaven for this great kingdom.
Just as I am closing this letter information that I can rely on is given that a deputation of the citizens having waited on the Commandant of this province to demand whether he wou’d relinquish possession of the fort in Bordeaux to the citizens, he answer’d he was ready in person to deliver the keys into such custody as the City might appoint whenever they chose to request them. This yielding deportment on his part is highly discreet. A rough answer in the negative wou’d undoubtedly have induced them to attempt the fort by storm. And that in such case they wou’d carry it cannot be questioned by any one who considers that the persons assign’d  to defend it are with the Citizens in sentiment, and who also considers that out of nearly two hundred thousand inhabitants more than thirty thousand assemble tomorrow in the different churches to enroll themselves, arm and choose their officers.—With very great esteem I have the honor to be Your Most Obedt & Most Humble Sert,

John B. Cutting


P.S. Wednesday 22d of July. Our friend Mr. Mason (son of that Mr. Mason to whom I am told our country is indebted for the first sketch of an american bill of rights) is just returnd from the parish church of this district wherein five thousand and six hundred good men and true, able inhabitants and most of them house keepers in Bordeaux have been to enroll themselves, subscribe to a military association, and choose their officers. The Captains and Subalterns are first elected by each company of sixty, then these Captains and Subalterns choose field officers for each regiment and the field officers the staff. Thirty thousand are already enrolled in the thirteen parishes of this City and its environs and have chosen their officers. They are to receive arms from the public arsenal in this vicinity, the Commandant of the Province having signified his willingness that they shou’d take what nolens volens they will have. I find the french of this province a firm resolute race of men ready to defend or acquire and therefore fit to possess and enjoy the inestimable blessings of civil liberty. I forgot to mention that a large regiment of Artillery is forming and that six hundred burger horse are now actually raised and parading. The whole of this new business has been transacted without tumult disorder, or detriment to a single Individual. The Commandant has thrown open the gates of the fort. The citizens are so satisfied with the fidelity of the soldiers to the nation that they are suffered to sleep in their barracks, appear at roll call and for form’s sake place their out sentinels.

